1    JEFF HOFFMAN SBN: 225569
     LAW OFFICE OF JEFF D. HOFFMAN
2    901 Clay Street
     Oakland, CA 94607-3900
3    Telephone: (510) 451-0290
     Facsimile: (510) 465-1501
4
     Attorney for Petitioner,
5
     HELENE A. AIWAZ
6

7
                                  UNITED STATES BANKRUPTCY COURT

8                                 NORTHERN DISTRICT OF CALIFORNIA
9
     In re                                                 Case No.: 17-42343
10
                                                           Chapter 13
11   HELENE A. AIWAZ,
                                                           DEBTOR’S DECLARATION IN SUPPORT
12                    Debtor and Movant                    OF MOTION TO MODIFY CHAPTER 13
                                                           PLAN
13

14
               I, the Debtor in this case, declare the following:
15

16
         1. My principal residence is located at 2926 Devon Way, San Pablo, CA 94806 (“House”).
17
         2. I listed my House for sale.
18
         3. Multiple potential buyers were interested in buying my House.
19       4. Those potential buyers declined to make offers on my House once they learned of liens
20             placed on the home when my parents were alive and on title for the House (“Liens”).
21       5. The Liens were not legitimate, because my parents were taken advantage of due to their
22             advance ages. Specifically, other persons who are not on title to the House borrowed

23
               money by using the House as collateral.
         6. I hired an attorney to remove the Liens so that I could sell the house.
24
         7. However, that attorney was unable to remove the Liens.
25
         8. I have since hired The Marquez Law Group, PC in San Francisco, California to remove
26
               the Liens.
27
         ///
28
         ///
                                                       1


     Case: 17-42343         Doc#DEBTOR’S
                                 68-2 Filed: 12/19/18
                                         DEC ISO        Entered:PLAN
                                                 MOT TO MODIFY   12/19/18 16:15:30           Page 1 of
                                                   2
1
        9. I expect the Liens to be removed so that I can sell the House.
2

3           I declare under penalty of perjury that the foregoing is true and correct. Executed at San
4    Pablo, California on December 13, 2018.
5

6

7    Dated: December 13, 2018                            /s/ Helene A. Aiwaz_________
                                                         Debtor
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2


     Case: 17-42343      Doc#DEBTOR’S
                              68-2 Filed: 12/19/18
                                      DEC ISO        Entered:PLAN
                                              MOT TO MODIFY   12/19/18 16:15:30             Page 2 of
                                                2
